Citation Nr: 0608536	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-19 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
lumbosacral strain.

2.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
defective vision due to macular degeneration.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from February 1971 to 
February 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.  

In November 2005, the veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge.  A copy of that 
hearing transcript is in the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if he is required to take any further action.


REMAND

The veteran contends that service connection is warranted for 
residuals of lumbosacral strain and for defective vision due 
to macular degeneration.  He asserts that both disabilities 
had their inception during service, or alternatively, were 
aggravated during service.

The veteran applied for service connection for both 
disabilities following his discharge from service.  The 
claims were denied in a February 1973 rating decision.  He 
was notified of the denials in a letter dated the same month.  
He did not appeal that decision and it became final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2005).  In September 2002, he submitted a request to reopen 
both claims, which is the subject of the present appeal.

The Board has carefully reviewed the record, but finds that 
additional development is required in this case before the 
Board can proceed with an appellate decision.  Specifically, 
in connection with a claim for VA pension benefits (which is 
not on appeal), the veteran reported and the RO confirmed 
that he receives disability benefits from the Social Security 
Administration (SSA).  The record contains at least two 
print-out reports titled "SSA Inquiry."  One report 
indicates that the veteran's disability date of onset was 
July 29, 2001, and the other report shows an onset date of 
April 15, 1987.  As the veteran is currently receiving 
disability benefits from the Social Security Administration 
(SSA), VA has a duty to obtain those Federal records, 
particularly as they may be relevant to the claims on appeal.  
See 38 C.F.R. § 3.159(c)(1).  See Voerth v. West, 13 Vet. 
App. 117, 121 (1999) (holding that duty to assist, then under 
38 U.S.C. § 5107(a) (the predecessor duty-to-assist authority 
prior to enactment of section 5103A), includes "the 
responsibility of VA to obtain any relevant records from the 
[SSA]"); Baker v. West, 11 Vet. App. 163, 169 (1998) 
(holding that when VA is put on notice of SSA records prior 
to issuance of final decision, Board must seek to obtain 
records pursuant to section 5107(a) duty to assist); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992) 
(concluding that VA had duty to obtain SSA records when it 
had actual notice that the veteran was receiving SSA 
benefits).  Moreover, the Board notes that in an August 2003 
letter to the veteran, VA informed him that they were 
responsible for getting any SSA records.  The Board regrets 
any additional delay caused by this remand, but finds that it 
is necessary to ensure that a complete record is obtained.  

The Board also points out that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to reopen his claim for service connection, but he 
was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disabilities on appeal.  As these questions are 
potentially involved in the present appeal, this appeal must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), which informs the veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded, 
and includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

For the foregoing reason, this case is REMANDED for the 
following development:

1.  Please send the veteran VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), which includes an explanation 
as to the information or evidence needed 
to establish a disability rating and 
effective date for the claims on appeal, 
should service connection be awarded, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006).  

2.  The RO should obtain from the Social 
Security Administration a copy of the 
veteran's disability determination and 
any medical records associated with that 
determination.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


